Name: Commission Decision (EU) 2019/569 of 3 April 2019 on the proposed citizens' initiative entitled Ã¢ Respect for the rule of law within the European UnionÃ¢ (notified under document C(2019) 2314)
 Type: Decision
 Subject Matter: political framework;  European construction;  rights and freedoms;  parliament
 Date Published: 2019-04-10

 10.4.2019 EN Official Journal of the European Union L 99/39 COMMISSION DECISION (EU) 2019/569 of 3 April 2019 on the proposed citizens' initiative entitled Respect for the rule of law within the European Union (notified under document C(2019) 2314) (Only the French text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject-matter of the proposed citizens' initiative entitled Respect for the rule of law within the European Union refers to the following: Creation of an objective and impartial evaluation mechanism to verify the application of the European Union's values by all the Member States. (2) The objectives of the proposed citizens' initiative refer to the following: (a) Provide the European Union with general legislation making it possible to verify in an objective manner the practical application of national provisions relating to the rule of law in order to strengthen mutual trust between the Member States and to facilitate the implementation of the provisions of Article 7 TEU concerning possible breaches of the Union's values; (b) Facilitate the enforcement of European laws on judicial cooperation in criminal matters (e.g. the European Arrest Warrant). (3) The annex to the proposed citizens' initiative refers to strengthening the role of the European Union Agency for Fundamental Rights, whose opinion could be sought in order to ensure the maximum objectivity of decisions by the Union's institutions, including the areas of police and security cooperation. (4) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (5) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (6) Legal acts of the Union for the purpose of implementing the Treaties can be adopted:  for measures laying down the arrangements whereby Member States, in collaboration with the Commission, conduct objective and impartial evaluation of the implementation of the Union policies in the area of freedom, security and justice by Member States' authorities, in particular in order to facilitate full application of the principle of mutual recognition, on the basis of Article 70 of the Treaty on the Functioning of the European Union (TFEU);  for amendments to Council Regulation (EC) No 168/2007 (2), on the basis of Article 352 TFEU. (7) Conversely, legal acts of the Union for the purpose of implementing the Treaties cannot be adopted for the purpose of amending the procedure laid down in Article 7 TEU. (8) The proposed citizens' initiative, inasmuch as it aims at proposals from the Commission for legal acts laying down arrangements to conduct objective and impartial evaluation of the implementation by national authorities of the Union's policies in the area of freedom, security and justice, as well as amending the Council Regulation establishing the European Union Agency for Fundamental Rights, does not fall manifestly outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (9) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (10) The proposed citizens' initiative entitled Respect for the rule of law within the European Union should therefore be registered, HAS ADOPTED THIS DECISION: Article 1 1. The proposed citizens' initiative entitled Respect for the rule of law within the European Union is hereby registered. 2. Statements of support for this proposed citizens' initiative may be collected, based on the understanding that it aims at proposals from the Commission for legal acts  laying down arrangements to conduct objective and impartial evaluation of the implementation by national authorities of the Union's policies in the area of freedom, security and justice;  amending the Council Regulation establishing the European Union Agency for Fundamental Rights. Article 2 This Decision shall enter into force on 8 April 2019. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Respect for the rule of law within the European Union, represented by Mr Pier Virgilio DASTOLI and Mr Marco CAPPATO acting as contact persons. Done at Brussels, 3 April 2019. For the Commission Frans TIMMERMANS First Vice-President (1) OJ L 65, 11.3.2011, p. 1. (2) Council Regulation (EC) No 168/2007 of 15 February 2007 establishing a European Union Agency for Fundamental Rights (OJ L 53, 22.2.2007, p. 1).